SHIRLEY S. ABRAHAMSON, C.J.
¶ 80. {concurring). I join the majority opinion. I write to address the dissent.
¶ 81. The majority presents the constitutional principles regarding compelled statements. I write separately because I am concerned that the dissent makes some strong statements of law that appear to be a break from precedent and does so without the benefit of briefs or argument.
¶ 82. The parties agreed in the present case that Spaeth's statements to his probation agent were compelled and are subject to immunity. The State asserts: "It is undisputed that Spaeth's inculpatory statement to his probation agent was 'compelled' as a matter of law and protected by Evans immunity."
¶ 83. This court is not bound to accept a party's concession of law, but if a court is not going to accept the concession, in keeping with our adversarial system the court should ordinarily ask the parties to brief the *252issue.1 In refusing to accept a concession of law the court should recognize that, as a result of the concession, counsel for either party or for both parties may not have developed the facts at the circuit court to resolve the question of law.
¶ 84. While I would prefer to write with the benefit of briefs and argument, I believe the dissent makes some legal assertions that are inconsistent with precedent.
¶ 85. The applicable standard for compulsion is found in Minnesota v. Murphy (Murphy II), 465 U.S. 420 (1984). See majority op., ¶¶ 40-48. The Murphy II Court instructs that there is compulsion when the probationer is required to appear and answer truthfully and the State, either "expressly or by implication," asserts that the probationer will be penalized if he chooses to remain silent.2 Compulsion exists when the probationer is required to "choose between making incriminating statements and jeopardizing his conditional liberty by remaining silent."3
¶ 86. In the present case, Spaeth was required to take a lie detector test. And, according to the State, Spaeth's probation agent testified that a refusal by *253Spaeth to cooperate with the polygraph examination would have been grounds for revocation.
¶ 87. Dissatisfied with the State's concession and without the benefit of briefs or oral argument, the dissent arguably modifies the standard for compulsion and concludes that Spaeth's statements were voluntary,4 despite also acknowledging that the factual record is insufficient to apply the standard it announces.5
¶ 88. The dissent appears to modify the standard by adding a new element. It asserts that "only certain types of questions have the potential to generate Fifth Amendment concerns," dissent, ¶ 117, and that those are "questions about 'pending charges or accusations of particular criminal activity,'" dissent, ¶ 138 (quoting Murphy II, 465 U.S. at 435).
¶ 89. In contrast, Murphy II talks about questions that call for answers that "would incriminate [the probationer] in a pending or later criminal prosecution."6 Murphy II contrasts such questions with those questions that are "relevant to [the probationer's] probationary status and pose[] no realistic threat of incrimination in a separate criminal proceeding."7
¶ 90. There need not be a "pending charge" or an "accusation of particular criminal activity" for a question to compel an incriminating answer. For example, a probationer could be required to answer truthfully a general question such as, "Have you committed any crimes lately?" Under such a circumstance, an affirmative answer would be incriminating. Murphy II instructs that if the probationer is required to choose *254between making an incriminating statement and "jeopardizing his conditional liberty by remaining silent," the incriminating statement is subject to immunity.
¶ 91. The dissent derives its new element by seizing on language in State v. Evans, 77 Wis. 2d 225, 252 N.W.2d 664 (1977), without acknowledging that the Evans language was based on the specific facts of that case, in which there was a "pending charge" and an "accusation of particular criminal activity." Just because there was a "pending charge" and an "accusation of particular criminal activity" in Evans does not mean that there always must be a "pending charge" or "accusation of particular criminal activity" for an answer to be "compelled" and subject to immunity.
¶ 92. The second way in which the dissent apparently modifies the standard is by requiring that the probation officer personally threaten a probationer with revocation. See dissent, ¶ 140. This requirement is not found in Murphy II. Rather, the Murphy II Court explained: "[I]f the State, either expressly or by implication, asserts that invocation of the privilege [to remain silent] would lead to revocation of probation, it would have created the classic penalty situation, . . . and the probationer's answers would be deemed compelled and inadmissible in a criminal prosecution."8
¶ 93. After refusing to accept the State's concession and setting forth a modified test, the dissent criticizes Spaeth for failing to make a record sufficient to satisfy the newly declared modified test. Neverthe*255less, the dissent asserts that Spaeth's answers "appear[ ] to have been volunteered." Dissent, ¶ 139.
¶ 94. The dissent goes too far without briefs or a complete factual record. I write separately to specifically state my concerns with the dissent's interpretation of the case law.
¶ 95. For the reasons set forth, I write separately.

 For a discussion of the importance of adversarial briefing, see State v. Negrete, 2012 WI 92, ¶ 80 & n. 20, 343 Wis. 2d 1, 819 N.W.2d 749 (Abrahamson, C.J., dissenting).


 See Minnesota v. Murphy (Murphy II), 465 U.S. 420, 435 (1984).


 Id. at 436.
As the State explains: "A probationer's answers to a probation agent's question are deemed 'compelled' when the agent's questions are designed to solicit incriminating responses and when the State, 'either expressly or by implication, asserts that invocation of the [Fifth Amendment] privilege would lead to revocation of probation.1" (quoting Murphy II, 465 U.S. at 435).


 See dissent, ¶¶ 138, 143, 147.


 See dissent, ¶¶ 137, 138, 140.


 Murphy II, 465 U.S. at 435.


 Id. at 435 n.7.


 Murphy II, 465 U.S. at 435 (emphasis added).
Murphy II suggests that a statement may be considered compelled if the state actually would penalize the probationer for remaining silent or if the probationer reasonably fears that remaining silent would result in a penalty. Id. at 437-38.